Citation Nr: 0008141	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-17 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
back pain of the thoracolumbar spine, secondary to a twisting 
injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from April 1983 to March 1986.

This appeal arises from a May 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed a 10 percent evaluation 
for the veteran's service connected back disability and 
denied entitlement to service connection for headaches.


REMAND

The veteran has presented a well grounded claim for increased 
evaluation for her back disability, within the meaning of 38 
U.S.C.A. § 5107.  Her assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992)  The Board also finds 
that VA has complied with its obligation to assist him with 
the development of that claim under the same code provision.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran has asserted that she was referred by VA to a 
physician from the University of California at Davis, who 
concluded that she had a current headache disorder as the 
result of pinched nerve related to her service connected back 
disability.  She testified that this examination took place 
at the Sacramento, California VA Medical Center.

She has also testified that she has received recent treatment 
at the Roseburg, Oregon VA Medical Center for her service 
connected back disability.

The record also shows that she has applied for VA vocational 
rehabilitation benefits, but the vocational rehabilitation 
folder, if existent, has not been obtained.

All of these records are pertinent to the veteran's claims 
and would be expected to be within VA custody.

The veteran has been assigned a single evaluation for the 
disability of her lumbar and thoracic spine.  In general, VA 
policy is to provide separate evaluations for disability 
arising from a single disease entity .  See 38 C.F.R. 
§ 4.25(b) (1999).

In view of the foregoing this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment she has received for her 
service connected back disability since 
May 1997, the RO should then take all 
necessary steps to obtain copies of those 
treatment records, including all 
treatment records from the Roseburg, 
Oregon, VA Medical Center.

2.  The RO should contact the Sacramento, 
California, Department of Veteran's 
Affairs VA Medical Center, to determine 
whether that facility has the report of 
the examination conducted by "Dr. Sam" of 
the University of California, Davis 
Medical Center.  The veteran should be 
requested to furnish any additional 
information necessary to obtain this 
report.  If the record is not within VA 
custody, the veteran should be so 
advised, and should also be advised to 
obtain a copy of that report, since it 
could serve to render her claim for 
service connection well grounded.  38 
U.S.C.A. § 5103(a) (West 1991).

3.  The RO should determine whether the 
veteran has a VA Vocational 
Rehabilitation folder, and if existent, 
associate that folder, or a copy, with 
the claims folder.

4.  Thereafter, if the RO determines that 
the claim for service connection for a 
headache disorder is well grounded, it 
should afford the veteran an appropriate 
examination to determine the etiology of 
that disorder, and its relationship, if 
any, to the service connected back 
disability.  The examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that the service connected back 
disability caused or permanently 
aggravated a headache disorder.  The 
examiner should review the claims folder 
prior to the examination.

5.  The veteran should also be afforded 
an appropriate examination to evaluate 
her service connected back disability.  
The examiner should report the veteran's 
ranges of motion in the lumbar and 
thoracic spine, as well as the normal 
ranges of motion for those movements.  
The examiner should also comment upon 
whether there is any additional loss in 
the range of motion due to pain.  Such 
additional loss should be expressed in 
degrees if possible.  The examiner should 
also report whether there is muscle 
spasm, listing of the entire spine, 
positive Goldthwait's sign, abnormal 
motion on forced mobility, arthritic 
changes or disc space narrowing.  The 
examiner should review the claims folder 
prior to the examinations.

6.  Thereafter the RO should readjudicate 
the veteran's claims, and consider the 
provisions of 38 C.F.R. § 4.25(b) in 
providing separate evaluations for 
disability of the thoracic and lumbar 
spines.  If any benefits sought remains 
denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are necessary to evaluate her 
claims, and that a failure to report, without good cause, for 
scheduled examinations could result in the denial of her 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




